EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 no prior art could be located that teaches or fairly suggests control the calculating unit so that a calculation method of the values of the exposure parameters at a time of issuance of the instruction for the image capture preparation operation by the instructing unit is changed based on information of accuracy of information of a distance to the subject, the information of the accuracy being included in the information related to the image capture lens, wherein when the information of the distance is determined to be accurate using the information of the accuracy of the information of the distance, the controlling unit controls the calculating unit so as to calculate exposure parameters that do not cause overexposure based on the information of the distance and a minimum light emission amount of the light emitter at the time of issuance of the instruction for the image capture preparation operation by the instructing unit, and uses the calculated exposure parameters as exposure parameters of the time of issuance of the image capture operation, in combination with the rest of the limitations of the claim.
Regarding claim 21, no prior art could be located that teaches or fairly suggests controlling the calculating so that a calculation method of the values of the exposure parameters at a time of issuance of the instruction for the image capture preparation operation by the instructing unit is changed based on information of accuracy of information of a distance to the subject, the information of the accuracy being included in the information related to the image capture lens, wherein in the controlling, when the information of the distance is determined to be accurate using the information of the accuracy of the information of the distance, the calculating is controlled so as to calculate exposure parameters that do not cause overexposure based on the information of the distance and a minimum light emission amount of the light emitter at the time of issuance of the instruction for the image capture preparation operation by the instructing unit, and the calculated exposure parameters are used as exposure parameters of the time of issuance of the image capture operation, in combination with the rest of the limitations of the claim.
Claim 22 is allowed for similar reasons as claim 21.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697